DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/23/2020 with respect to claims 1-5 have been considered but are moot because, upon further consideration, a new ground(s) of rejection is made in view of Osborne, Rosenberg and Sakai.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1 and 4 recite subject matter which is inconsistent with the specification. Such subject matter includes: Firstly, the language “sound-command vocabulary.”  Although the specification does recite “voice-command table” in p. 0015, it is not clear if these elements are related. Second, the language “a tissue box receptacle.” The specification discloses “a receptacle 30” and “a tissue box 20” in p. 0011, but is not clear about “a tissue box receptacle.” 
Claims 10 and 11 recite the limitation "the receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the examiner cannot determine which receptacle is being referenced. Whether it is the “at least one box receptacle” in claims 1 and 4 or the “a tissue box receptacle” in claims 1 and 4. It is unclear to the examiner which of these receptacles is being referenced. For the purposes of the prior art rejection, the examiner interprets “the receptacle” to be a receptacle containing “a plurality of pre-cut tissues” as recited in claims 1 and 4 in the first limitation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US PG Pub 20050167541) in view of Rosenberg (US PG Pub 20060206379) and further in view of Sakai (US PG Pub 20130140842).
As per claims 1 and 4, Osborne discloses, for use in a vehicle, a voice operated signal system (Osborne; p. 0023-0024 – voice-activated dispenser) comprising:
 a motorized panel (Osborne; p. 0024, p. 0030-0031 – an electric motor 87 and the associated gears 76, 85, 88, 89, 90 turn the main product roller 91 and the exit rollers 75, 77 simultaneously for towel evacuation in response to the user’s voice command. The roll and feed mechanism of the invention allows even a single ply tissue to automatically be rolled and fed to the user efficiently without tearing);	producing activation signals corresponding to a request for a tissue (Osborne; p. 0023-0024 – commands “towel” or “tissue” are received and a request signal is generated to dispense the paper towel or tissue); and	 a voice recognition system selectively activating said motorized panel, to expose a tissue box receptacle for manual extraction of tissue sheets by a user in response to said activation signals (Osborne; p. 0023-0024 – voice-activated dispenser).	Osborne, however, fails to disclose a microphone for converting audible information to signals; wherein said audible information is a sneeze; a sneeze recognition computer with embedded software capable of decoding said signals; a sound-collection device located in said vehicle for receiving a frame of sound samples and extracting a set of parameters for sound recognition; software for decoding sounds collected by said sound-collection device, and for 
	As per claim 2, Osborne in view of Rosenberg and Sakai disclose the signal system set forth in claim 1 wherein said sound recognition includes voice commands each including a command word common to all of said voice commands (Osborne; p. 0023-0024 – commands “towel” or “tissue” are received and a request signal is generated to dispense the paper towel or tissue) and wherein said voice recognition system activates said motorized panel to perform at least one of lifting and retracting said tissue box (Osborne; p. 0024, p. 0030-0031 – an electric motor 87 and the associated gears 76, 85, 88, 89, 90 turn the main product roller 91 and the exit rollers 75, 77 simultaneously for towel evacuation in response to the user’s voice command. The roll and feed mechanism of the invention allows even a single ply tissue to automatically be rolled and fed to the user efficiently without tearing).
	As per claim 3, Osborne in view of Rosenberg and Sakai disclose the signal system set forth in claim 1 wherein said activation signals are manually generated (Osborne; p. 0023-0024 – commands “towel” or “tissue” are received and a request signal is generated to dispense the .
	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US PG Pub 20050167541) in view of Rosenberg (US PG Pub 20060206379) and further in view of Sakai (US PG Pub 20130140842) and further in view of Nagata (US PG Pub 20160200547).	As per claims 14 and 15, Osborne in view of Rosenberg and Sakai disclose the signal system set forth in claim 1, upon which claims 14 and 15 depend.	Osborne in view of Rosenberg and Sakai wherein the panel is openable and closable, and the software processes a first signal of a cough or sneeze to open the panel and nullifies a second signal of a cough or sneeze if it occurs within a defined period to prevent unwanted opening of the panel.	Nagata does teach wherein the panel is openable and closable, and the software processes a first signal of a cough or sneeze to open the panel and nullifies a second signal of a cough or sneeze if it occurs within a defined period to prevent unwanted opening of the panel (Nagata; Claim 8 - if the voice recognition unit recognizes one of the second keywords within a first predetermined time after the recognition of the first keyword and does not recognize anew the first keyword within a second predetermined time after the recognition of the one of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658